Exhibit 10.53A

EXECUTION COPY

SHAREHOLDERS AGREEMENT

April 5, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SHAREHOLDERS AGREEMENT    1

ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION

   2   1.1    Definitions    2   1.2    Additional Definitions    6   1.3   
Certain Rules of Interpretation    6   1.4    Accounting    7

ARTICLE 2 PURPOSE AND SCOPE

   7   2.1    Unanimous Shareholder Agreement    7   2.2    Compliance with
Agreement    8   2.3    Compliance by TSN Canada Holdings and TSN Canada    8

ARTICLE 3 FINANCIAL PARTICIPATION

   8   3.1    Initial Equity Participation    8

ARTICLE 4 FINANCIAL SUPPORT

   9   4.1    Solvency    9   4.2    Financial Support    9   4.3    Power of
Attorney    9   4.4    Operating Cash Shortfall    10

ARTICLE 5 MANAGEMENT OF TSN CANADA HOLDINGS AND TSN CANADA

   11   5.1    Board of Directors of TSN Canada Holdings    11   5.2    Board of
Directors of TSN Canada    12   5.3    Removal and Replacement of Nominees    12
  5.4    Meetings of TSN Canada Holdings and TSN Canada Boards    12   5.5   
Quorum and Conflicts of Interest    12   5.6    Auditor    13   5.7    Approval
of Matters for TSN Canada Holdings and TSN Canada    13   5.8    Business Plans
   15   5.9    Telephone Meetings    16

ARTICLE 6 TRANSFER OF SHARES

   16   6.1    Restrictions on Transfer of Shares    16   6.2    TSN US Call
Option    19   6.3    Non-Canadian Shareholder’s Right to Obtain Shares    21  
6.4    Insolvency of any Shareholder    21   6.5    Endorsement on Certificates
   22   6.6    Termination of Rights/Termination Restrictions, etc.    22   6.7
   TMI Put Option    22   6.8    Additional Strategic Shareholders    23   6.9
   Determining Fair Market Value    24

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE 7 ARRANGEMENTS REGARDING DISPOSITIONS

   24   7.1    Closing    24   7.2    Arrangements Regarding Guarantees    25

ARTICLE 8 OPERATIONS

   25   8.1    Operations    25

ARTICLE 9 FINANCIAL MATTERS

   26   9.1    Books and Records    26   9.2    Financial Statements    26

ARTICLE 10 INTENTIONALLY DELETED

   26

ARTICLE 11 GENERAL

   26   11.1    Confidentiality    26   11.2    Relationship of the Parties,
etc.    27   11.3    Application of this Agreement    28   11.4    Compliance
with Restrictions    28   11.5    Benefit of the Agreement    29   11.6   
Entire Agreement    29   11.7    Amendments and Waivers    29   11.8   
Assignment    29   11.9    Termination    29   11.10    Severability    29  
11.11    Notices    30   11.12    Compliance with Applicable Law    30   11.13
   Reproduction of Documents    30   11.14    Counterparts    31   11.15   
Attornment and Waiver of Trial by Jury    31



--------------------------------------------------------------------------------

SHAREHOLDERS AGREEMENT

THIS AGREEMENT is made as of the 5th day of April, 2007.

BETWEEN:

TMI COMMUNICATIONS AND COMPANY, LIMITED PARTNERSHIP, a limited partnership
formed under, and governed by, the laws of the Province of Quebec (“TMI”)

-and-

TERRESTAR NETWORKS INC., a corporation incorporated under the laws of the State
of Delaware (“TSN US”)

-and-

TERRESTAR NETWORKS HOLDINGS (CANADA) INC., a corporation incorporated under the
laws of the Province of Ontario (“TSN Canada Holdings”)

-and-

TERRESTAR NETWORKS (CANADA) INC., a corporation incorporated under the laws of
the Province of Ontario (“TSN Canada”).

RECITALS:

 

A. TMI and TSN US have formed TSN Canada Holdings to carry on business as a
“Carrier Holding Corporation” as defined in the Canadian Communications
Statutes. TSN Canada Holdings has established an operating company, TSN Canada,
which will operate as a Radiocommunication Carrier and a Telecommunications
Common Carrier as those terms are defined in the Canadian Communications
Statutes and will hold the 2 GHz Authorizations and the telecommunications
transmission facilities used for the provision of TSN Canada’s services. TSN
Canada Holdings and TSN Canada will conduct the following business (the
“Business”):

 

  (a) the provision of radiocommunication services in Canada, either directly or
via resellers, pursuant to the 2 GHz Authorizations granted to TSN Canada by
Industry Canada;

 

  (b) the fulfillment of any obligations when and as required by the 2 GHz
Authorizations; and



--------------------------------------------------------------------------------

  (c) such other business as is necessary in relation to the foregoing.

 

B. TMI and TSN US together own, directly or indirectly, all of the issued and
outstanding voting shares of TSN Canada Holdings and TSN Canada.

 

C. The Parties have entered into this Agreement to record their agreement as to
the general principles which shall apply to the operations of TSN Canada
Holdings and of TSN Canada, including the manner in which the affairs of TSN
Canada Holdings and TSN Canada will be conducted, and to grant to each other
certain rights and obligations with respect to their ownership, directly and
indirectly, of the Shares.

THEREFORE the Parties agree as follows:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

  1.1 Definitions

Whenever used in this Agreement, the following words and terms shall have the
meanings set forth below:

“2 GHz Authorizations” means all spectrum licence and orbital slot
authorizations and reservations issued to TSN Canada by Industry Canada or by
any other Governmental Authority, including any ancillary terrestrial component
or related authorizations, and such other approvals or reservations that are
needed or required to be held by TSN Canada in order to conduct its Business;

“Act” means the Business Corporations Act (Ontario), as now enacted or as the
same may from time to time be amended, re-enacted or replaced;

“Affiliate” has, with respect to any corporation, the meaning set out in the Act
and, for greater certainty, when such term is used in relation to: (i) TMI, it
shall include BCE Inc. and all entities Controlled by BCE Inc.; or (ii) TSN US,
it shall include Motient Corporation and all entities Controlled by Motient
Corporation;

“Agreement” means this Shareholders Agreement, including the recitals and all
attached schedules and all instruments supplemental to or in amendment or
confirmation of this Agreement; references to Article, Section or paragraph are
to the specified Article, Section or paragraph of this Agreement;

“Auditor” means the auditor of TSN Canada Holdings and TSN Canada;

“BCE Group Member” means BCE Inc., TMI, Telesat Canada or any Affiliate of any
of the foregoing or any Person that is Controlled by any of the foregoing,
provided that, to qualify as a BCE Group Member for the purposes of this
Agreement, such BCE Group Member must also be a Canadian. However, (i) if TMI
ceases to be Controlled by BCE Inc., then each of TMI and any Affiliate of TMI
or any Person Controlled by TMI or an Affiliate of TMI will cease to be a BCE
Group Member, and (ii) if Telesat Canada ceases to be



--------------------------------------------------------------------------------

Controlled by BCE Inc., then each of Telesat Canada and any Affiliate of Telesat
Canada or any Person Controlled by Telesat Canada or an Affiliate of Telesat
Canada will cease to be a BCE Group Member.

“Best Efforts” means best efforts but without any requirement for the Person
using such best efforts to do anything that Person, acting reasonably, believes
could adversely affect the relationship between that Person or any of its
Affiliates, on the one hand, and Industry Canada or the US Federal
Communications Commission, on the other hand, in any material respect;

“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks located in Ottawa, Ontario are open for business
during normal banking hours;

“Business Plan” means the business plan of TSN Canada or TSN Canada Holdings, as
the case may be, that has been approved in accordance with Section 5.8 of this
Agreement;

“Canadian” has the meaning ascribed to it in the Canadian Communications
Statutes as that term is defined herein;

“Canadian Communications Statutes” means, collectively, the Radiocommunication
Act (Canada) and the Telecommunications Act (Canada), and any regulations made
thereunder or under any successor legislation, all as the same may be amended
from time to time;

“Carriers” means Radiocommunication Carriers and Telecommunications Common
Carriers, as defined in the Canadian Communications Statutes;

“Control” means, with respect to any corporation or entity, the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such corporation or entity, whether through the
ownership of voting securities, by contract or otherwise. For the purposes of
the Canadian Communications Statutes, as the context may require, “control”
means control in any manner that results in control in fact, whether directly
through the ownership of securities or indirectly through a trust, agreement or
arrangement, the ownership of any body corporate or otherwise;

“Corporate Opportunities Group” has the meaning given to it in Section 11.2 of
this Agreement;

“CRTC” means the Canadian Radio-television and Telecommunications Commission;

“Designated Price” means the purchase price for Shares of TSN Canada Holdings
determined in accordance with Section 6.7(c) hereof;

“Disposition Date” means the earliest date on which TMI Delaware and its
Affiliates have sold or otherwise disposed (other than among TMI Delaware and
such Affiliates) of at least 90% of the shares of common stock of TSN US (as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock dividend of such shares, stock
distribution of such shares or similar event) held by TMI Delaware as at
June 15, 2006,



--------------------------------------------------------------------------------

and for greater certainty, (i) such shares will include, with appropriate
adjustment, the shares of common stock of Motient Corporation (as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend of such shares, stock distribution of such
shares or similar event) received by TMI in exchange for such shares of TSN US,
but (ii) such shares of TSN US or Motient Corporation will not include the
shares of common stock of SkyTerra Communications, Inc. (as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend of such shares, stock distribution of such
shares or similar event) received by TMI by way of dividend or other
distribution from Motient Corporation.

“Fair Market Value” has the meaning given to it in Section 6.9 of this
Agreement;

“Eligible Purchaser” means a Canadian;

“GAAP” has the meaning given to it in Section 1.4 of this Agreement;

“Governmental Authority” means any Canadian or non-Canadian federal, national,
supranational, provincial, state, local or similar government, governmental,
regulatory or administrative authority, branch, agency or commission or any
court, tribunal, or arbitral or judicial body;

“Industry Canada” means the federal Department of Industry or any successor
agency thereto;

“Insolvent” means unable to pay its liabilities as they become due;

“Lien” means, with respect to any Shares, any mortgage, lien, pledge, charge,
conditional assignment, hypothecation, security interest, title retention,
preferential right, trust arrangement, right of set-off, counterclaim or bankers
lien or encumbrance, privilege or priority or right of others of any kind in
respect of such Shares, including, without limitation, any option or right of
first refusal or first offer in respect thereof or any of the foregoing having
the practical effect of security or any preference in favour of one creditor
over another;

“Material Agreement” means any agreement, contract or other legally binding
commitment, written or oral, entered into by TSN Canada Holdings or TSN Canada
which has one or more of the following attributes: (i) is out of the ordinary
course of business; (ii) has material strategic implications; (iii) will, or is
reasonably likely to, result in a fundamental change, or prevent or be
reasonably likely to prevent TSN Canada Holdings or TSN Canada from having the
ability to make a fundamental change, in the manner in which its business or a
material part thereof is carried on or in the Persons with whom a material part
of such business is carried on; (iv) contains non-competition or
non-solicitation covenants or otherwise restricts the scope of business of TSN
Canada Holdings or TSN Canada; (v) involves or could reasonably be expected to
involve amounts or assets having a fair market value in excess of $500,000 in
the aggregate over its term; or (vi) is with any Affiliate;



--------------------------------------------------------------------------------

“Operating Cash Shortfall” has the meaning given to such term in Section 4.4 of
this Agreement;

“Parties” means, collectively, the parties to this Agreement and “Party” means
any one of them;

“Person” includes any individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, and a natural person in his capacity as
trustee, executor, administrator, or other legal representative;

“Radio Station Licence” means any radio station licence or other form of
authorization issued by Industry Canada under the Radiocommunication Act or any
successor legislation thereto that authorizes the holder thereof to make use of
a specified radio transmission or reception device in respect of a specified
radiofrequency band in a specified location;

“Resident Canadian” means an individual who is a “resident Canadian” within the
meaning of the Act and is a Canadian under the Canadian Communications Statutes;

“Restrictions” means such limitations on (i) ownership of voting shares of
Carriers and Carrier Holding Corporations and (ii) control in fact of such
Carriers and Carrier Holding Corporations as set forth and defined in the
Canadian Communications Statutes as may be applicable under the circumstances;

“Senior Officer(s)” means the Chief Executive Officer, the Chief Financial
Officer, the Chief Technical Officer, the President, the Secretary, the General
Counsel and other comparable officers in charge of a material division or set of
matters for TSN Canada Holdings or TSN Canada from time to time;

“Shareholders” means, collectively, the shareholders of TSN Canada, and the
shareholders of TSN Canada Holdings, together with such other Persons as may
become shareholders of TSN Canada or TSN Canada Holdings, and “Shareholder”
means any one of such Persons individually;

“Shares” means TSN Canada Holdings Common Shares or TSN Canada Common Shares, as
the case may be;

“Solvent” means able to pay its liabilities as they become due;

“Spectrum Licence” means any spectrum licence or other form of authorization
issued by Industry Canada under the Radiocommunication Act or any successor
legislation thereto that authorises the holder thereof (and its customers or
other permitted users) to make use of a specified radiofrequency band, and which
may specify a specific geographic area to which such authorization applies;

“Spectrum Matter” means the submission by TSN Canada Holdings or TSN Canada of,
or decision of TSN Canada Holdings or TSN Canada to submit or not to submit, any
application for, or to accept or not to accept the issuance or transfer from a
third party in its



--------------------------------------------------------------------------------

favour of, a Radio Station Licence or a Spectrum Licence, or to comment, whether
orally or in writing, as to any such application, acceptance or Licence, and/or
the conditions under which such applications are to be submitted or accepted,
other than with respect to the Radio Station Licences and Spectrum Licences that
will be issued by Industry Canada to TSN Canada once the Approval in Principle
issued by Industry Canada to TMI on July 15, 2005, as amended on September 29,
2005 (and as may be further amended from time to time) has been transferred to
TSN Canada;

“TMI Delaware” means TMI Communications Delaware, Limited Partnership;

“TMI Parent” has the meaning given to such term in Section 6.1(e) of this
Agreement;

“TSN Canada Board” means the board of directors of TSN Canada;

“TSN Canada Common Shares” means voting common shares in the capital of TSN
Canada;

“TSN Canada Holdings Board” means the board of directors of TSN Canada Holdings;

“TSN Canada Holdings Common Shares” means voting common shares in the capital of
TSN Canada Holdings; and

“TSN US ROFR” has the meaning given to such term in Section 6.1(e)A. of this
Agreement.

 

  1.2 Additional Definitions

Unless otherwise contrary to or inconsistent with the subject matter or context,
or unless otherwise provided in this Agreement, all other words and terms used
in this Agreement which are defined in the Act shall have the meanings set out
in the Act.

 

  1.3 Certain Rules of Interpretation

In this Agreement,

 

  (a) Time - Time is of the essence in the performance of the Parties’
respective obligations.

 

  (b) Currency - Unless otherwise specified, all references to money amounts are
references to Canadian currency.

 

  (c) Headings - The descriptive headings of Articles and Sections are inserted
solely for convenience of reference and are not intended as complete or accurate
descriptions of content and shall not be used to interpret the provisions of
this Agreement.

 

  (d)

Singular, etc. - The use of words in the singular or plural, or with a
particular gender, shall not limit the scope or exclude the application of any
provision of this



--------------------------------------------------------------------------------

 

Agreement to such Person or Persons or circumstances as the context otherwise
permits.

 

  (e) Consent - Whenever a provision of this Agreement requires an approval or
consent by a Party and notification of such approval or consent is not delivered
within the applicable time limit, then, unless otherwise specified, the Party
whose consent or approval is required shall be conclusively deemed to have
withheld its consent or approval.

 

  (f) Calculation of Time - Unless otherwise specified, time periods within or
following which any payment is to be made or act is to be done shall be
calculated by excluding the day on which the period commences and including the
day which ends the period and by extending the period to the next Business Day
following if the last day of the period is not a Business Day.

 

  (g) Business Day - Whenever any payment to be made or action to be taken under
this Agreement is required to be made or taken on a day other than a Business
Day, such payment shall be made or action taken on the next Business Day
following.

 

  1.4 Accounting

Wherever in this Agreement reference is made to generally accepted accounting
principles (“GAAP”), such reference shall be deemed to be the generally accepted
accounting principles from time to time approved by the Canadian Institute of
Chartered Accountants, or any successor institute, applicable as at the date, as
well as the reconciliations to generally accepted accounting principles as
approved for use in the United States by the Financial Accounting Services
Board.

ARTICLE 2

PURPOSE AND SCOPE

 

  2.1 Unanimous Shareholder Agreement

 

  (a) This Agreement is and shall be deemed to be a unanimous shareholder
agreement within the meaning of the Act for the purposes of both TSN Canada
Holdings and TSN Canada and the power of the directors to manage or supervise
the management of the business and affairs of TSN Canada Holdings and TSN Canada
is restricted in accordance with and to the extent of the terms of this
Agreement.

 

  (b) Where provided in this Agreement, a Shareholder has all the rights, powers
and duties of the directors of the Corporation and all obligations and
liabilities relating to such rights, powers and duties, whether arising under
the Act or otherwise, and to the extent that this Agreement restricts the
discretion or powers of the directors to manage or supervise the management of
the business and affairs of TSN Canada Holdings or TSN Canada, the directors of
TSN Canada Holdings and TSN Canada are relieved of their duties and liabilities
in regard thereto.

 

  (c)

No amendment to this Agreement affecting the rights, powers and duties of any of
the directors of TSN Canada Holdings or TSN Canada shall become effective until



--------------------------------------------------------------------------------

 

the directors of TSN Canada Holdings or TSN Canada, as the case may be, have
been given written notice of the proposed amendment and an opportunity to
resign.

 

  (d) In the event of any conflict or inconsistency between the provisions of
this Agreement, the Act, the articles or the by-laws of TSN Canada Holdings or
TSN Canada, the provisions of this Agreement shall (to the extent they may
lawfully do so) prevail. Each of the Shareholders agrees to vote or cause to be
voted the Shares beneficially owned by it so as to cause the articles or the
by-laws of TSN Canada Holdings or TSN Canada to be amended to resolve any such
conflict or inconsistency in favour of the provisions of this Agreement.

 

  2.2 Compliance with Agreement

Each Shareholder agrees to vote and act as a shareholder of TSN Canada Holdings
and TSN Canada, as the case may be, so as to fulfil the provisions of this
Agreement and in all other respects to comply with and, subject to applicable
legal requirements, use all reasonable efforts to cause TSN Canada Holdings and
TSN Canada to comply with, this Agreement, and to the extent, if any, which may
be permitted by law, shall cause its respective nominee(s) as directors of TSN
Canada Holdings or TSN Canada to act in accordance with this Agreement.

 

  2.3 Compliance by TSN Canada Holdings and TSN Canada

TSN Canada Holdings and TSN Canada each undertakes to carry out and be bound by
the provisions of this Agreement to the full extent that it has the capacity and
power at law to do so.

ARTICLE 3

FINANCIAL PARTICIPATION

 

  3.1 Initial Equity Participation

As of the date hereof, the relative Shareholdings of TMI and TSN US in TSN
Canada Holdings and in TSN Canada shall be as set forth below:

 

Shareholder

  

TSN Canada Holdings

Common Shares

 

TMI

   66 2/3 %

TSN US

   33 1/3 %

 

Shareholder

  

TSN Canada

Common Shares

 

TSN Canada Holdings

   80 %

TSN US

   20 %



--------------------------------------------------------------------------------

ARTICLE 4

FINANCIAL SUPPORT

 

  4.1 Solvency

Each of TSN Canada Holdings and TSN Canada will use its best efforts to remain
Solvent and will not take any action which would reasonably be expected to
render either of them Insolvent.

 

  4.2 Financial Support

In the event that either TSN Canada Holdings or TSN Canada expects to become or
becomes Insolvent it shall, as soon as practicable, seek financial support in
such amount as is required for TSN Canada Holdings or TSN Canada, as the case
may be, to become or remain Solvent, and may request such financial support from
TSN US, by the delivery in writing of a notice (the “Financing Notice”) to TSN
US.

The Financing Notice shall specify the amount and timing for the financial
support that TSN Canada Holdings or TSN Canada wishes to receive from TSN US. If
TSN Canada Holdings or TSN Canada and TSN US are unable to agree on the form or
terms of financial support to be provided within fifteen Business Days following
the date of the Financing Notice (the “Financing Notice Period”), which form and
terms may, subject to the Restrictions, be determined at the sole option of TSN
US and may include, without limitation, support by way of: (a) the purchase by
TSN US of shares of TSN Canada Holdings or TSN Canada; and/or (b) a loan from
TSN US to TSN Canada Holdings or TSN Canada (which loan may, at the option of
TSN US be convertible into shares of TSN Canada Holdings or TSN Canada), then
TSN Canada Holdings or TSN Canada may seek other sources of financial support
from other Persons. If TSN Canada Holdings or TSN Canada are unable to find more
favourable terms than those offered by TSN US from other sources within forty
Business Days of the expiry of the Financing Notice Period, then TSN Canada
Holdings or TSN Canada shall, subject to the Restrictions, immediately by notice
in writing (the “Acceptance Notice”) to TSN US, offer to accept the form and
terms of the financial support originally offered by TSN US, if any, in response
to the Financing Notice.

Within fifteen Business Days following the date of its receipt of the Acceptance
Notice, TSN US shall advise TSN Canada Holdings or TSN Canada, as the case may
be, by notice in writing as to whether TSN US is willing to provide the
financial support requested by TSN Canada Holdings or by TSN Canada. TSN US
shall not be required to provide such financial support to TSN Canada Holdings
or TSN Canada except as provided in Section 4.4 of this Agreement. If TSN US is
willing to provide such financial support, it shall do so as soon as possible
following the giving of notice by it to TSN Canada Holdings or TSN Canada that
it will provide the requested financial support.

 

  4.3 Power of Attorney

If TSN Canada Holdings or TSN Canada becomes Insolvent and fails to request
financial support from TSN US in accordance with Section 4.2, each of TSN Canada
Holdings and TSN Canada hereby irrevocably constitutes and appoints TSN US as
its attorney to give the Financing Notice, specifying the amount and form of
such financial support and, in the name and on behalf of TSN Canada Holdings or
TSN Canada, to execute and deliver all such promissory notes, share certificates
and other instruments necessary or desirable in accordance with the terms of
such request for



--------------------------------------------------------------------------------

financial support and to register any securities on the books of TSN Canada
Holdings and TSN Canada. Such appointment and power of attorney, being coupled
with an interest, shall not be revoked by the insolvency, bankruptcy,
dissolution, liquidation or other termination of the existence of TSN Canada
Holdings or TSN Canada and each of TSN Canada Holdings and TSN Canada hereby
ratifies and confirms all that TSN US may lawfully do or cause to be done by
virtue of the provisions of this Section 4.3.

 

  4.4 Operating Cash Shortfall

 

  (a) Notwithstanding anything to the contrary in this Agreement, in the event
that at any time (but not more often than once per month) either TSN Canada
Holdings or TSN Canada incurs or expects to incur an Operating Cash Shortfall,
it may request in writing, by the delivery of a notice to TSN US, financial
support from TSN US in an amount equal to such Operating Cash Shortfall. The
notice requesting financial support shall also specify the form and the terms
for such financial support which TSN Canada Holdings or TSN Canada wishes to
receive: including, without limitation, support by way of the purchase by TSN US
of shares of TSN Canada Holdings or TSN Canada, or a loan to TSN Canada Holdings
or TSN Canada (which loan may be convertible into equity of TSN Canada Holdings
or TSN Canada). If TSN Canada Holdings or TSN Canada and TSN US are unable to
agree on the form or terms of financial support to be provided within ten
(10) Business Days following the date that the request for financial support is
made, then the request for financial support shall, subject to the Restrictions,
be deemed to be a request for financial support by the purchase by TSN US of
non-voting common shares of TSN Canada Holdings or TSN Canada at a price of
$1.00 per share. Such non-voting common shares shall rank pari passu with the
TSN Canada Holdings Common Shares or TSN Canada Common Shares, as the case may
be.

 

  (b) Within fifteen (15) Business Days following receipt by TSN US of such
request and such other documentation as is reasonably required by TSN US
concerning such Operating Cash Shortfall, TSN US shall provide the financial
support requested. Notwithstanding the foregoing, TSN US shall not be obligated
to provide the financial support unless all of the following conditions are met:

 

  (i) the provision of the financial support shall not result in TSN Canada
failing to comply with the Restrictions;

 

  (ii) the Business Plan of TSN Canada and TSN Canada Holdings in effect at the
time of the request for financial support, and for the two preceding financial
years, must be reasonably acceptable to TSN US; and

 

  (iii) TSN Canada and TSN Canada Holdings must have conducted their business in
material compliance with their respective Business Plans in effect at the time
of the request for financial support and for the two preceding financial years.



--------------------------------------------------------------------------------

  (c) For purposes of this Section 4.4, “Operating Cash Shortfall” means a cash
shortfall arising in the ordinary course of Business and includes any cash
required for the payment of any taxes attributable to the operations or
activities of TSN Canada Holdings or TSN Canada but which, for greater
certainty, does not include cash needs arising from any extraordinary loss, any
writedown of assets or any cash needs arising from an action which constitutes a
breach by TSN Canada Holdings or TSN Canada of this Agreement.

 

  (d) TSN US’ obligations to provide financial support for Operating Cash
Shortfalls of TSN Canada Holdings or TSN Canada pursuant to this Section 4.4
shall terminate upon the earlier of: (i) the termination of this Agreement; or
(ii) a change of control of TSN Canada provided that the transfer by TMI to a
BCE Group Member in a manner permitted by Section 6.1(d) hereof, shall not
constitute a change of control of TSN Canada. The Parties acknowledge and agree
that TSN US’ obligations to provide financial support for such Operating Cash
Shortfalls shall apply to all Operating Cash Shortfalls incurred prior to the
termination of TSN US’ obligations hereunder and shall be satisfied in full,
notwithstanding that the Parties may receive notice of such Operating Cash
Shortfalls, including tax liabilities and payments, after the termination of TSN
US’ obligations to provide financial support for Operating Cash Shortfalls of
TSN Canada Holdings and TSN Canada.

ARTICLE 5

MANAGEMENT OF TSN CANADA HOLDINGS AND TSN CANADA

 

  5.1 Board of Directors of TSN Canada Holdings

 

  (a) The TSN Canada Holdings Board shall have the overall responsibility for
managing and supervising the business and affairs of TSN Canada Holdings. The
power and authority of the TSN Canada Holdings Board shall be restricted only by
the Act and other applicable legislation and the terms of this Agreement,
including Section 5.7 hereof.

 

  (b) At all times a majority of the directors of TSN Canada Holdings and of any
committees of the Board shall be Resident Canadians.

 

  (c) The TSN Canada Holdings Board shall consist of five directors, comprised
of three nominees of TMI and two nominees of TSN US. Each Shareholder shall be
entitled to remove and replace its nominee(s) from time to time as provided in
Section 5.3.

 

  (d) Promptly following execution of this Agreement by the Shareholders, a
special Shareholders’ meeting shall be convened to elect directors to the TSN
Canada Holdings Board in accordance with the provisions of this Agreement. Each
Shareholder shall vote its Shares to elect the directors nominated in accordance
with this Agreement.



--------------------------------------------------------------------------------

  5.2 Board of Directors of TSN Canada

 

  (a) The TSN Canada Board shall have the overall responsibility for managing
and supervising the business and affairs of TSN Canada. The power and authority
of the TSN Canada Board shall be restricted only by the Act and other applicable
legislation and the terms of this Agreement, including Section 5.7 hereof.

 

  (b) At all times not less than 80% of the directors of TSN Canada shall be
Resident Canadians.

 

  (c) The TSN Canada Board shall consist of five directors, comprised of one
nominee of TSN US and four nominees of TSN Canada Holdings. Each Shareholder
shall be entitled to remove and replace its nominee(s) from time to time as
provided in Section 5.3.

 

  (d) Promptly following execution of this Agreement by the Shareholders, a
special Shareholders’ meeting shall be convened to elect directors to the TSN
Canada Board in accordance with the provisions of this Agreement. Each
Shareholder shall vote its Shares to elect the directors nominated in accordance
with this Agreement.

 

  5.3 Removal and Replacement of Nominees

Any Shareholder entitled to nominate and elect a director to the TSN Canada
Holdings Board or the TSN Canada Board, as the case may be, shall be entitled to
remove any such director by notice to such director, the other Shareholder(s)
and to TSN Canada Holdings or TSN Canada, as the case may be. If such director
does not resign in accordance with such notice, the Shareholders shall vote
their shares to remove such director. Any vacancy occurring on any such board by
reason of the death, disqualification, inability to act, resignation or removal
of any director shall be filled only by a further nominee of the Shareholder
whose nominee was so affected so as to maintain a board consisting of the
numbers of nominees specified in Section 5.1 or 5.2, as the case may be.

 

  5.4 Meetings of TSN Canada Holdings and TSN Canada Boards

The TSN Canada Holdings Board and the TSN Canada Board shall each meet at least
once in every quarter ending on March 31, June 30, September 30 and December 31
in each year during the term of this Agreement and in the event that a meeting
is not held during any such three month period, any director may call a meeting
of the TSN Canada Holdings Board or the TSN Canada Board, as the case may be, on
48 hours’ prior written notice to the other directors. At each meeting of the
TSN Canada Holdings Board or the TSN Canada Board, the directors shall discuss
the current status of the operations of TSN Canada Holdings or TSN Canada, as
the case may be, and, with respect to all major developments or planned actions
involving such corporations, shall present to the meeting complete current
financial information.

 

  5.5 Quorum and Conflicts of Interest

No meeting of the TSN Canada Holdings Board, the TSN Canada Board, or any
committee of the TSN Canada Holdings Board or TSN Canada Board will be held
unless a majority of directors present and entitled to vote are Resident
Canadians who are Designated Directors.



--------------------------------------------------------------------------------

For the purposes of this section, a Designated Director is a director of TSN
Canada Holdings or TSN Canada who is nominated by TMI or TSN Canada Holdings, as
the case may be, or who, at the time of nomination, (a) is not, and has not been
in the last three years prior to being nominated, employed (other than as a
director of TSN Canada Holdings or any subsidiary of TSN Canada Holdings) by an
Interested Party; (b) is not an Interested Party; and (c) has no other
relationship (other than ownership of less than 1% of any class of the
securities of an Interested Party or service as a director of TSN Canada
Holdings or any subsidiary of TSN Canada Holdings) that could reasonably be
expected to compromise his or her independence in fact from an Interested Party.

For the purposes of this section, “Interested Party” means TSN US and its
Affiliates and any director or officer thereof.

 

  5.6 Auditor

For so long as BCE Group Members own, in the aggregate, a majority of the Shares
of TSN Canada Holdings, the auditor designated by TMI shall be appointed the
Auditor of TSN Canada Holdings and TSN Canada. TSN US shall be entitled to
direct the Auditor to assist and cooperate with, and to provide such accounting
reports, financial statements and other financial materials relating to TSN
Canada and TSN Canada Holdings as may be requested by TSN US from time to time
to, TSN US and TSN US’ auditor and TSN US’ Affiliates’ auditor(s) in connection
with: (i) the preparation of TSN US’ and its Affiliates’ financial statements;
and (ii) TSN US’ and its Affiliates’ other financial reporting obligations,
provided that any costs or expenses related to the foregoing shall be paid by
TSN Canada and TSN Canada Holdings.

 

  5.7 Approval of Matters for TSN Canada Holdings and TSN Canada

Except as otherwise contemplated by this Agreement or required by applicable
law, all decisions of the TSN Canada Holdings Board and the TSN Canada Board
will be decided by a simple majority of such directors, provided that the
written consent of holders of, in the case of TSN Canada Holdings, more than
sixty-six and two-thirds percent (66  2/3%) of the TSN Canada Holdings Common
Shares and, in the case of TSN Canada, more than eighty percent (80%) of the TSN
Canada Common Shares, will also be required for any of the following actions to
be taken by the TSN Canada Holdings Board and TSN Canada Holdings, or by the TSN
Canada Board and TSN Canada, as the case may be:

 

  (a) the creation of any new direct or indirect subsidiaries of TSN Canada
Holdings or TSN Canada;

 

  (b) the entering into or the amendment, renewal, assignment, termination or
the granting of any consent, approval or waiver under, or the decision to let
expire, any Material Agreement in excess of $500,000;

 

  (c) any change in TSN Canada Holdings’ or TSN Canada’s articles of
incorporation or by-laws or other constituent corporate documents;

 

  (d) any material change in the scope and nature of TSN Canada Holdings’ or TSN
Canada’s Business or operations including, without limitation, any Spectrum
Matter (as defined in Section 1.1);



--------------------------------------------------------------------------------

  (e) the authorization, issuance, sale or grant of any of TSN Canada Holdings’
or TSN Canada’s shares or other securities other than pursuant to Article 4
hereof;

 

  (f) the repurchase, redemption or other acquisition of any shares or other
securities of TSN Canada Holdings or TSN Canada, including the repurchase or
repayment of any indebtedness prior to its stated maturity;

 

  (g) the creation, issuance, assumption, or incurring of any indebtedness,
guarantee or other liability, contingently or otherwise, with respect to any
amount of more than $500,000 in the aggregate outstanding at any one time other
than pursuant to Article 4 hereof;

 

  (h) capital expenditures, investments, other asset purchases or commitments in
excess of $500,000 per annum;

 

  (i) the hypothecation, mortgage, pledge, charge or encumbrance of any assets
having a value in the aggregate in excess of $500,000;

 

  (j) the purchase, acquisition or obtaining of any shares or other proprietary
interests directly or indirectly, in any other entity or related entities or
business assets of another person or related persons or the entering into of a
commitment to enter or make any investments in a joint venture or partnership,
by TSN Canada Holdings or TSN Canada;

 

  (k) the sale, lease, transfer or other disposition of any asset or group of
assets with a book value or fair market value of $500,000 or more by TSN Canada
or TSN Canada Holdings per annum;

 

  (l) the declaration or payment of dividends or the making of any distributions
by TSN Canada Holdings or TSN Canada in respect of its capital;

 

  (m) TSN Canada or TSN Canada Holdings becoming a party to any agreement which
by its terms restricts TSN Canada’s or TSN Canada Holdings’ performance of the
terms of any agreements between TSN Canada or TSN Canada Holdings and TSN US;

 

  (n) the taking of any steps to wind up, dissolve, reorganize or terminate TSN
Canada Holdings’ or TSN Canada’s corporate existence or the taking of any steps
in respect of insolvency proceedings by or against such corporations;

 

  (o) the entering into or consummation of any merger, consolidation, or other
form of corporate reorganization with any other person, other than pursuant to a
transaction with a permitted transferee in accordance with Sections 6.1 (d) or
(e), or the sale or transfer of all or substantially all of the assets of TSN
Canada Holdings or TSN Canada to another person through a single transaction or
a series of transactions;



--------------------------------------------------------------------------------

  (p) any change to the name of TSN Canada Holdings or TSN Canada except one
necessitated by the termination of, and in accordance with, a trade-marks
licence agreement;

 

  (q) the adoption or amendment of any stock option plan or other employee
benefit plan or grant or issuance of any common shares, common share equivalent
or other equity securities under such plans;

 

  (r) paying or incurring any obligation for the payment of salaries, fees or
other remuneration of an employee of another corporation or other entity;

 

  (s) any payment to directors, officers or employees in excess of customary
compensation for people in comparable positions;

 

  (t) the grant of any severance or termination pay to any Senior Officer of TSN
Canada Holdings or TSN Canada which is in excess of customary compensation for
people in comparable positions or which is in excess of that permitted under the
compensation plans of TSN Canada Holdings or TSN Canada, as the case may be;

 

  (u) any change in accounting principles, practice or method except for such
change which (i) in the opinion of its Auditor, is required by law or by GAAP
(ii) does not involve discretion on the part of the reporting entity and
(iii) is described in a written notice delivered to each of the Shareholders
prior to implementation;

 

  (v) the entering into or the amendment, renewal, assignment, termination or
the decision to let expire, any lease for real property other than in the
ordinary course of the Business; or

 

  (w) any decision which, under the Act, the Shareholders of the relevant
corporation are required to approve.

 

  5.8 Business Plans

The initial annual and five year Business Plans for TSN Canada shall be approved
by the TSN Canada Board and the TSN Canada Holdings Board as soon as reasonably
practicable, and copies thereof shall be provided to each of the Shareholders
forthwith following such approval. In each financial year of TSN Canada, the
Chief Executive Officer of TSN Canada will cause management of TSN Canada,
following as extensive consultation with the Shareholders as is reasonably
possible and after having considered in good faith any proposals put forth by
the Shareholders with respect to the Business Plans, to prepare and submit to
the TSN Canada Board and the TSN Canada Holdings Board updated annual and five
year Business Plans at least 90 days prior to commencement of the financial year
of TSN Canada to which such Business Plans relate. Approval of the Business
Plans will be effective upon the approval of only a majority of the members of
each of the TSN Canada Board and the TSN Canada Holdings Board.



--------------------------------------------------------------------------------

  5.9 Telephone Meetings

Any or all directors may participate in a meeting of the TSN Canada Holdings
Board or TSN Canada Board or a meeting of the Shareholders of TSN Canada
Holdings or TSN Canada by means of such telephone, electronic or other
communication facilities as permit all Persons participating in the meeting to
hear and communicate with each other simultaneously and a director participating
in such a meeting by such means is deemed to be present at the meeting.

ARTICLE 6

TRANSFER OF SHARES

 

  6.1 Restrictions on Transfer of Shares

 

  (a) Any transfer of Shares of TSN Canada Holdings or of TSN Canada must be in
compliance with all Canadian laws, including the Restrictions.

 

  (b) Except as expressly provided in this Agreement or in any other agreement
between the Shareholders, or as may otherwise be provided in the articles of TSN
Canada or TSN Canada Holdings, as applicable, or agreed to in writing by the
Shareholders, no Shareholder shall, directly or indirectly, sell, transfer, or
create any Lien on (collectively, “transfer”) any Shares held by it, or any of
its rights or obligations under this Agreement or any voting rights with respect
to its Shares, to any Person, except with the consent of all of the
Shareholders.

 

  (c) Any transfer in violation of this Agreement shall be void and shall not be
recorded on the books or records of TSN Canada Holdings or TSN Canada.

 

  (d) A BCE Group Member shall be permitted to transfer all or part of its
Shares of TSN Canada Holdings to another BCE Group Member. The transferring BCE
Group Member shall give not less than ten (10) Business Days prior written
notice of any such transfer to TSN US. TSN US and the BCE Group Members who own
Shares of TSN Canada Holdings at the time will use Best Efforts to obtain as
soon as possible all of the approvals or deemed approvals and effect all
notifications and other compliance required by the Canadian Communications
Statutes and the statutes referred to in Section 7.1(c) and by the Federal
Communications Commission in respect of such transfer of Shares of TSN Canada
Holdings. In the event any such transferee under this Section 6.1(d) ceases to
qualify as a BCE Group Member and such transferee is not reasonably acceptable
to TSN US and to the Canadian regulatory authorities, then such entity shall
immediately (or if any regulatory approvals are required, within ten (10) days
of receipt thereof) transfer the Shares to a BCE Group Member, and if such
Shares are not so transferred, the loss of status as a BCE Group Member shall
thereupon be deemed a transfer in violation of this Agreement, and the
provisions of Section 6.1(c) shall apply.

(e)

 

  A.

If (i) any company that directly or indirectly owns or Controls a BCE Group
Member wishes to transfer all or part of its interest in such BCE Group



--------------------------------------------------------------------------------

 

Member to a third party other than a BCE Group Member or a Person that as a
result of the transfer becomes a BCE Group Member, and (ii) at the time of such
proposed transfer such BCE Group Member owns Shares of TSN Canada Holdings, the
BCE Group Member shall forthwith give notice (the “TMI Notice”) to TSN US of
such proposed transfer and TSN US and/or any of its Affiliates shall be
entitled, subject to the Restrictions, to purchase, or designate and cause an
Eligible Purchaser to purchase all but not less than all of the Shares of TSN
Canada Holdings owned by the BCE Group Members. If TSN US and/or any of its
Affiliates wish to exercise the right to purchase provided for in this Section
(which right is hereinafter referred to as the “TSN US ROFR”), TSN US shall give
notice to the BCE Group Member that gave the TMI Notice and BCE Inc. within
thirty (30) days of its receipt of the TMI Notice, advising them of its
intention to exercise such rights under this Section. The price to be paid for
each BCE Group Member’s Shares of TSN Canada Holdings pursuant to this Section
shall be the stated capital of such Shares. The purchase and sale of the Shares
pursuant to the exercise of the TSN US ROFR shall be completed on the date (the
“Closing Date”) which is the fifth day following the later of the delivery by
TSN US of its notice and receipt of all governmental approvals, if any, required
in connection with such purchase, which Closing Date shall not be later than
twelve (12) months after the date of the TMI Notice. TSN US and the BCE Group
Members who own Shares of TSN Canada Holdings at the time (and in the case of
Section 6.1(e)B, the Person that owns Shares in TSN Canada Holdings and that has
lost its status as a BCE Group Member thereby giving rise to TSN US’ exercise of
the TSN US ROFR under that Section) will use Best Efforts to obtain as soon as
possible all of the approvals or deemed approvals and effect all notifications
and other compliance required by the Canadian Communications Statutes and the
statutes referred to in Section 7.1(c) and by the Federal Communications
Commission (which, for greater certainty, does not include any financial,
performance or other obligations on the BCE Group Members following the
completion of the purchase and sale of the Shares). TSN US will, if applicable,
use Best Efforts to identify an Eligible Purchaser and the BCE Group Members
will use commercially reasonable efforts to assist in identifying such an
Eligible Purchaser, in respect of such transfer of Shares of TSN Canada Holdings
pursuant to TSN US’ exercise of the TSN US ROFR. If an Eligible Purchaser is
designated to purchase such Shares it shall do so on such terms as the Eligible
Purchaser and TSN US may agree; provided that the purchase price shall not be
less than the stated capital of such Shares.

 

  B.

Notwithstanding Section 6.1(e)A., any Person that has an interest in TMI (a “TMI
Parent”) at a time when TMI owns a majority of the Shares of TSN Canada Holdings
will be entitled, after giving notice to the other Shareholders, subject to the
Restrictions, to sell or transfer all or part of its interest in TMI to any BCE
Group Member, and in such circumstances, TSN US shall not have the right to
exercise the TSN US ROFR, provided, that in the event any such transferee of the
TMI Parent ceases to qualify as a BCE



--------------------------------------------------------------------------------

 

Group Member and the change of Control of TMI resulting in such disqualification
is not reasonably acceptable to TSN US and to the Canadian regulatory
authorities, then such entity shall immediately (or if any regulatory approvals
are required, within ten (10) days of receipt thereof) transfer the Shares to a
BCE Group Member, and if such Shares are not so transferred, the loss of status
as a BCE Group Member shall thereupon be deemed a transfer in violation of this
Agreement, and the provisions of Section 6.1(c) shall apply, provided further,
that, notwithstanding the foregoing, at any time after the date that a
transferee of the TMI Parent under this Section 6.1(e)B. ceases to be a BCE
Group Member, TSN US may, by written notice to TMI and BCE Inc., elect to
exercise the TSN US ROFR in which case the provisions of Section 6.1(e)A. shall
apply.

 

  C. Notwithstanding any other provision of this Agreement, no entity that
directly or indirectly owns or Controls TMI will, prior to January 1, 2009,
transfer its interest in TMI to a third party other than another BCE Group
Member if, at the time of such transfer, TMI owns a majority of the Shares of
TSN Canada Holdings.

 

  (f) TSN US shall be permitted to (i) transfer to any lender, and create a Lien
upon, some or all of its Shares in connection with any financing transaction,
and any such transfer and lender transferee shall be deemed to have been
consented to and accepted by TMI and any other BCE Group Member that owns Shares
of TSN Canada Holdings, provided, that any subsequent transfer of any Shares by
such lender transferee shall require the approval of TMI hereunder, which
approval shall not be unreasonably withheld or delayed, and (ii) transfer all or
part of its Shares of TSN Canada Holdings and/or TSN Canada to (A) an Affiliate
of TSN US or any Person that is Controlled by any such Affiliate; provided, that
in the event any such transferee of TSN US ceases to qualify as an Affiliate of
TSN US or otherwise ceases to be Controlled by any such Affiliate, then such
entity promptly shall transfer the Shares back to TSN US or an Affiliate of TSN
US or any Person that is Controlled by any such Affiliate, and if such Shares
are not so transferred, the loss of status as an Affiliate of TSN US or
otherwise ceasing to be Controlled by any such Affiliate shall thereupon be
deemed a transfer in violation of this Agreement, and the provisions of
Section 6.1(c) shall apply or (B) a transferee that is not an Affiliate of TSN
US or a Person that is not Controlled by any such Affiliate, provided that such
transferee specified in (B) is reasonably acceptable to TMI.

 

  (g)

It is a condition of the transfer of Shares to any Person that is permitted
under this Agreement that the transferee execute and deliver a signature page to
this Agreement pursuant to which such transferee becomes a party to this
Agreement and otherwise agrees to be subject to all of the rights and
obligations of the transferor (or otherwise applicable to the transferee)
hereunder. Following the transfer of the Shares and the execution and delivery
by the transferee of the signature page to this Agreement as aforesaid, the
transferor shall cease to be subject to the rights and obligations hereunder,
provided that the obligations of any transferor under Section 11.1 hereof and
the last two sentences of this Section 6.1(g), as applicable, shall continue in
full



--------------------------------------------------------------------------------

 

force and effect against any transferor of Shares under the terms of this
Agreement. Furthermore, TSN US agrees that in the event that a transferee
referred to in Section 6.1(f)(ii)(A) ceases to qualify as an Affiliate of TSN US
or otherwise ceases to be Controlled by any such Affiliate, and the transferee
is thereupon obliged to transfer the Shares to TSN US or an Affiliate of TSN US
or any Person that is Controlled by any such Affiliate as contemplated in
Section 6.1(f)(ii)(A), TSN US shall either acquire the Shares or shall cause an
Affiliate or a Person controlled by an Affiliate to do so. Furthermore, BCE Inc.
agrees that (i) in the event that a transferee referred to in Section 6.1(d)
ceases to qualify as a BCE Group Member and such transferee is not reasonably
acceptable to TSN US and to the Canadian regulatory authorities, and the
transferee is thereupon obliged to transfer the Shares to a BCE Group Member as
contemplated in the last sentence of Section 6.1(d), BCE Inc. shall either
acquire the Shares or cause a BCE Group member to do so, and (ii) in the event a
transferee of the TMI Parent referred to in Section 6.1(e)(B) ceases to qualify
as a BCE Group Member and the change of Control of TMI resulting in such
disqualification is not reasonably acceptable to TSN US and to the Canadian
regulatory authorities, and the transferee is thereupon obliged to transfer the
Shares to a BCE Group member as contemplated in the last sentence of
Section 6.1(e)(B), BCE Inc. shall either acquire the Shares or cause a BCE Group
member to do so.

 

  6.2 TSN US Call Option

 

  (a) At any time after the date of this Agreement, but subject to
Section 6.2(b.1), TSN US shall be entitled by delivering written notice to TMI
and TSN Canada Holdings (the date of such notice in this Section 6.2(a) being
herein referred to as the “Call Notice Date”) to elect to purchase from TMI and
all other BCE Group Members all but not less than all of the TSN Canada Holdings
Common Shares then held by them. Such notice shall constitute the irrevocable
election by TSN US to purchase all of the TSN Canada Holdings Common Shares held
by such BCE Group Members and, upon the giving of such notice, TSN US shall
thereupon be obligated to purchase from them (or cause an Eligible Purchaser
designated by TSN US as permitted by Section 6.2(b) to purchase from them) all
of such TSN Canada Holdings Common Shares.

 

  (b) TSN US shall be entitled to designate and cause an Eligible Purchaser to
purchase the TSN Canada Holdings Common Shares pursuant to this Section 6.2.

 

  (b.1)

If compliance with the Restrictions would make TSN US ineligible to purchase TSN
Canada Holdings Common Shares pursuant to this Section 6.2, TSN US shall not
have the right to elect to purchase the TSN Canada Holdings Common Shares
pursuant to Section 6.2(a). Instead, TSN US shall have the right at any time,
upon written notice to TMI and TSN Canada Holdings, to designate an Eligible
Purchaser who, with the written approval of TSN US, shall be entitled by
delivering a written notice to TMI and TSN Canada Holdings (the date of such
notice in this Section 6.2(b.1) being herein referred to as the “Call Notice
Date”) to elect to purchase from TMI and all other BCE Group Members all but not
less than all of the TSN Canada Holdings Common Shares then held by them. Such
notice shall constitute the irrevocable election by the designated Eligible
Purchaser to purchase



--------------------------------------------------------------------------------

 

all of the TSN Canada Holdings Common Shares held by such BCE Group Members and,
upon the giving of such notice, the designated Eligible Purchaser shall
thereupon be obligated to purchase from them all of such TSN Canada Holdings
Common Shares. The obligations of TSN US hereunder shall continue in effect
notwithstanding any such designation of an Eligible Purchaser as permitted in
this Section 6.2(b.1).

 

  (c) The purchase price for the purchase and sale of TSN Canada Holdings Common
Shares pursuant to this Section 6.2 shall be payable in cash and shall be equal
to the greater of (i) the Fair Market Value of such Shares on the Call Notice
Date, and (ii) the Designated Price. The BCE Group Members who own Shares of TSN
Canada Holdings on the Disposition Date shall give written notice of the
Disposition Date to TSN US no more than two (2) days after the Disposition Date.

 

  (d) The closing of the purchase and sale of TSN Canada Holdings Common Shares
pursuant to this Section 6.2 (including payment of the purchase price therefor)
shall be completed as soon as possible, and in no event later than the last to
occur of the following: (i) that date which is ten (10) Business Days after the
day on which all approvals or deemed approvals required by the Canadian
Communications Statutes and the Federal Communications Commission with respect
to the transfer of such TSN Canada Holdings Common Shares have been obtained,
and (ii) ninety (90) days after the Call Notice Date.

 

  (e) TSN US will be responsible for obtaining all of the approvals or deemed
approvals and effecting all notifications and other compliance required by the
Canadian Communications Statutes and the statutes referred to in Section 7.1(c)
and by the Federal Communications Commission in respect of the purchase and sale
of the TSN Canada Holdings Common Shares pursuant to this Section 6.2. TSN US
and the BCE Group Members who own Shares of TSN Canada Holdings at the time will
use Best Efforts to obtain as soon as possible all of the approvals or deemed
approvals and effect all notifications and other compliance required by the
Canadian Communications Statutes and the statutes referred to in Section 7.1(c)
and by the Federal Communications Commission (which, for greater certainty, does
not include any financial, performance or other obligations on the BCE Group
Members following the completion of the purchase and sale of the Shares). TSN US
will, if applicable, use Best Efforts to identify an Eligible Purchaser and the
BCE Group Members will use commercially reasonable efforts to assist in
identifying such an Eligible Purchaser, in order that the date of closing take
place as soon as possible.

 

  (f)

If on the Call Notice Date, TMI or any successor BCE Group Member holds any
spectrum reservations, authorizations or licences for mobile satellite service
in the 2 GHz band from the Federal Communications Commission in respect of the 2
GHz business carried on, or intended to be carried on, by TSN US or TSN Canada
and which were also held by TMI on the date of this Agreement, TSN US will be
responsible for obtaining, and both TSN US and TMI shall use Best Efforts to
obtain, as soon as possible thereafter all Federal Communications Commission
approvals



--------------------------------------------------------------------------------

 

necessary to transfer or assign such spectrum reservations, authorizations or
licences to TSN US or TSN Canada.

 

  6.3 Non-Canadian Shareholder’s Right to Obtain Shares

If changes are made to the Restrictions, the effect of which would be to allow
TSN US or its Affiliates to increase their ownership interest in the TSN Canada
Holdings Common Shares, any BCE Group Member that owns Shares in TSN Canada
Holdings will transfer such Shares as are permitted by any change made to the
Restrictions to TSN US for a purchase price equal to the greater of (i) the Fair
Market Value of such Shares on the transfer date, and (ii) the Designated Price,
upon such changes to the Restrictions becoming legally effective.

 

  6.4 Insolvency of any Shareholder

 

  (a) If any BCE Group Member that holds Shares of TSN Canada Holdings makes an
assignment for the benefit of creditors or is the subject of any involuntary
proceeding under any bankruptcy or insolvency law which proceeding is not
dismissed within thirty (30) days, avails itself of the benefit of any other
legislation for the benefit of debtors or takes steps to wind-up or terminate
its existence (each a “TMI Insolvency Event”), TSN US shall be entitled, subject
to the Restrictions, to purchase, or designate and cause an Eligible Purchaser
to purchase, all, but not less than all, of the Shares of TSN Canada Holdings
beneficially owned by such BCE Group Member or all, but not less than all, of
the Shares of TSN Canada beneficially owned by TSN Canada Holdings. If TSN US
wishes to exercise the right to purchase provided for in this Section, it shall
give notice within thirty (30) days of becoming aware of the TMI Insolvency
Event, to TSN Canada Holdings of its intention to exercise such rights under
this Section. The price to be paid for such Shares pursuant to this Section
shall be their stated capital. The purchase and sale of the Shares pursuant to
this Section shall be completed on the fifth day following the later of the
delivery by TSN US of its notice and receipt of all governmental approvals, if
any, required in connection with such purchase. If an Eligible Purchaser is
designated to purchase such Shares it shall do so on such terms as the Eligible
Purchaser and TSN US may agree; provided that the purchase price shall not be
less than the stated capital of such Shares.

 

  (b)

If TSN US or Motient Corporation (so long as it Controls TSN US) makes an
assignment for the benefit of creditors or is the subject of any involuntary
proceeding under any bankruptcy or insolvency law which proceeding is not
dismissed within thirty (30) days, avails itself of the benefit of any other
legislation for the benefit of debtors or takes steps to wind-up or terminate
its existence (each a “TSN US Insolvency Event”), TMI shall be entitled, subject
to the Restrictions, to purchase, or designate and cause an Eligible Purchaser
to purchase, all, but not less than all, of the Shares of TSN Canada Holdings
and TSN Canada beneficially owned by TSN US. If TMI wishes to exercise the right
to purchase provided for in this Section, it shall give notice within thirty
(30) days of becoming aware of the TSN US Insolvency Event, to TSN Canada
Holdings of its intention to exercise such rights under this Section. The price
to be paid for such Shares pursuant to this Section shall be their



--------------------------------------------------------------------------------

 

stated capital. The purchase and sale of the Shares pursuant to this Section
shall be completed on the fifth day following the later of the delivery by TMI
of its notice and receipt of all governmental approvals, if any, required in
connection with such purchase. If an Eligible Purchaser is designated to
purchase such Shares it shall do so on such terms as the Eligible Purchaser and
TMI may agree; provided that the purchase price shall not be less than the
stated capital of such Shares.

 

  6.5 Endorsement on Certificates

Share certificates of TSN Canada Holdings or TSN Canada shall bear the following
language either as an endorsement or on the face of such share certificate:

“The shares represented by this certificate are subject to all the terms and
conditions of a unanimous shareholders’ agreement dated April 5, 2007, as it may
be amended, which agreement contains, among other things, restrictions on the
right of the holder hereof to transfer or sell the shares. A copy of such
agreement is on file at the registered office of the corporation.”

 

  6.6 Termination of Rights/Termination Restrictions, etc.

The restrictions on transfer in Sections 6.1 to 6.5 shall not apply to TSN
Canada Common Shares or TSN Canada Holdings Common Shares that have been sold in
an underwritten registered or public offering pursuant to applicable securities
laws in Canada or in the United States.

 

  6.7 TMI Put Option

 

  (a) At any time during a Put Window (as defined below), TMI and every other
BCE Group Member then holding TSN Canada Holdings Common Shares shall be
entitled by delivering written notice to TSN US and TSN Canada Holdings (the
date of such notice in this Section 6.7 being herein referred to as the “Put
Notice Date”) to elect to sell to TSN US all but not less than all of the TSN
Canada Holdings Common Shares then held by the BCE Group Members, provided that
no such notice shall be delivered prior to the later of (i) July 31, 2008, and
(ii) the Disposition Date. Such notice shall constitute the irrevocable election
by such BCE Group Members to sell all of the TSN Canada Holdings Common Shares
held by them and, upon the giving of such notice, TSN US shall thereupon be
obligated to purchase from them (or cause an Eligible Purchaser designated by
TSN US as permitted by Section 6.7(b) to purchase from them) all of such TSN
Canada Holdings Common Shares. A “Put Window” means the period of ninety
(90) days commencing on the later of (i) July 31, 2008, and (ii) the Disposition
Date, and the period of ninety (90) days commencing on each second anniversary
of the commencement of the preceding Put Window.

 

  (b) TSN US shall be entitled to designate and cause an Eligible Purchaser to
purchase the TSN Canada Holdings Common Shares pursuant to this Section 6.7.



--------------------------------------------------------------------------------

  (c) The purchase price for the purchase and sale of TSN Canada Holdings Common
Shares pursuant to this Section 6.7 shall be payable in cash and shall be equal
to the greater of (i) the Fair Market Value of such Shares on the Put Notice
Date, and (ii) US$ 3.5 million (three and one-half million dollars in United
States currency) for each year from the Disposition Date, until the date of
closing of the purchase and sale, with partial years prorated (the “Designated
Price” for such Shares).

 

  (d) The closing of the purchase and sale of TSN Canada Holdings Common Shares
pursuant to this Section 6.7 (including payment of the purchase price therefor)
shall be completed as soon as possible, and in no event later than the last to
occur of the following: (i) that date which is ten (10) Business Days after the
day on which all approvals or deemed approvals required by the Canadian
Communications Statutes and the Federal Communications Commission with respect
to the transfer of such TSN Canada Holdings Common Shares have been obtained,
and (ii) ninety (90) days after the Put Notice Date.

 

  (e) TSN US will be responsible for obtaining all of the approvals or deemed
approvals and effecting all notifications and other compliance required by the
Canadian Communications Statutes and the statutes referred to in Section 7.1(c)
and by the Federal Communications Commission in respect of the purchase and sale
of the TSN Canada Holdings Common Shares pursuant to this Section 6.7. TSN US
and the BCE Group Members who own Shares of TSN Canada Holdings at the time will
use Best Efforts to obtain as soon as possible all of the approvals or deemed
approvals and effect all notifications and other compliance required by the
Canadian Communications Statutes and the statutes referred to in Section 7.1(c)
and by the Federal Communications Commission (which, for greater certainty, does
not include any financial, performance or other obligations on the BCE Group
Members following the completion of the purchase and sale of the Shares). TSN US
will, if applicable, use Best Efforts to identify an Eligible Purchaser and the
BCE Group Members will use commercially reasonable efforts to assist in
identifying such an Eligible Purchaser, in order that the date of closing take
place as soon as possible.

 

  (f) If on the Put Notice Date, TMI or any successor BCE Group Member holds any
spectrum reservations, authorizations or licences for mobile satellite service
in the 2 GHz band from the Federal Communications Commission in respect of the 2
GHz business carried on, or intended to be carried on, by TSN US or TSN Canada
and which were also held by TMI on the date of this Agreement, TSN US will be
responsible for obtaining, and both TSN US and TMI shall use Best Efforts to
obtain, as soon as possible thereafter all Federal Communications Commission
approvals necessary to transfer or assign such spectrum reservations,
authorizations or licences to TSN US or TSN Canada.

 

  6.8 Additional Strategic Shareholders

At the request of either TSN US or TMI, the other party shall give good faith
consideration to a recommendation from the first party permitting a third party
to become a shareholder of TSN



--------------------------------------------------------------------------------

Canada Holdings where such third party has expertise or business operations that
may be strategically beneficial to TSN Canada.

 

  6.9 Determining Fair Market Value

For the purposes of this Agreement, “Fair Market Value” of the Shares shall be
the amount agreed by TSN US and TMI and shall be determined using a discounted
cash flow analysis. The per Share Fair Market Value shall not give any effect to
any discount for minority ownership or premium for majority ownership and shall
not take into account the value of any tangible or intangible assets of TSN
Canada Holdings or TSN Canada. In the event that TMI and TSN US cannot agree as
to the Fair Market Value of the Shares of TSN Canada Holdings when required
herein, then they shall, at the joint expense of TMI and TSN US (each bearing
50% thereof), jointly retain a qualified and independent valuator (the
“Valuator”) to advise in writing as to the appropriate Fair Market Value using
the methodology set forth in this Section 6.9. In determining Fair Market Value
by performing the discounted cash flow analysis, the Valuator shall determine
the appropriate discount rate and may take into account such factors as are
customarily considered when making such a determination, subject to the
limitations in this Section 6.9. TMI and TSN US will deliver to the Valuator and
to each other any information requested by the Valuator to assist him in making
his valuation. The Valuator will direct any information request in writing to
both TMI and TSN US. The Valuator will deliver to TMI and TSN US as
expeditiously as possible a report setting out the Fair Market Value of the
Shares which will be binding on both TMI and TSN US.

ARTICLE 7

ARRANGEMENTS REGARDING DISPOSITIONS

 

  7.1 Closing

The following provisions shall apply to (i) any transfer of Shares between
Shareholders (including their permitted designees or an Eligible Purchaser)
pursuant to Article 6 and (ii) to any transfer of Shares pursuant to
Section 6.4:

 

  (a) The transfer shall be completed at TSN Canada Holdings’ or TSN Canada’s
registered office, subject to paragraph (c), on the date specified for closing.
At such time, the transferor(s) shall transfer to the transferee(s) good title
to the Shares being transferred free and clear of all Liens (and shall make
representations and warranties to such effect) and deliver to the transferee(s)
certificates and other documents of title evidencing ownership of the Shares
being transferred, duly endorsed in blank for transfer by the holders of record.
In addition, the transferor(s) shall deliver to TSN Canada Holdings or TSN
Canada, all records, accounts and other documents in its possession belonging to
TSN Canada Holdings or TSN Canada and the resignations and releases of its
nominees on the Board (including the resignation of such Persons as officers of
the Corporation), all such resignations to be effective no later than the time
of delivery. The transferee(s) shall deliver to the transferor(s) certified
cheques or wire transfer in immediately available funds in full payment of the
purchase price payable for the Shares being transferred.



--------------------------------------------------------------------------------

  (b) If, at the time of closing, a transferor fails to complete the subject
transaction of purchase and sale, the transferee shall have the right, if not in
default under this Agreement, without prejudice to any other rights which it may
have, upon payment of that part of the purchase price payable to the transferor
at the time of closing to the credit of the transferor in the main branch of TSN
Canada Holdings’ or TSN Canada’s bank, to execute and deliver, on behalf of and
in the name of the transferor, such deeds, transfers, share certificates,
resignations or other documents that may be necessary to complete the subject
transaction and the transferor hereby irrevocably appoints the transferee its
attorney in that behalf. Such appointment and power of attorney, being coupled
with an interest, shall not be revoked by the insolvency or bankruptcy of the
transferor and the transferor hereby ratifies and confirms and agrees to ratify
and confirm all that the transferee may lawfully do or cause to be done by
virtue of such appointment and power.

 

  (c) If any transfer is subject to review under the provisions of the
Investment Canada Act, the Competition Act (Canada) or the Canadian
Communications Statutes, then the closing of such transfer shall be conditional
upon the approval or deemed approval of the appropriate governmental or
regulatory authorities, on terms and conditions satisfactory to the transferee
and the closing of such transfer shall be delayed until the receipt of such
approvals or deemed approvals.

 

  7.2 Arrangements Regarding Guarantees

If, at the time a transfer of Shares is to be made pursuant to the provisions of
this Agreement, the transferor is a guarantor of all or part of any indebtedness
or obligations of TSN Canada Holdings or TSN Canada then any transferee who or
which is bound by this Agreement hereby agrees to obtain, at the time of
completion of such transfer, a release of any such guarantee from the holders of
such guarantee, provided that if, after using reasonable efforts, such
transferee is unable to obtain such release, the transferee as a condition
precedent to the completion of the transfer, shall deliver in lieu of such
release, an indemnity reasonably acceptable to the transferor or other security
of a Canadian chartered bank indemnifying and saving fully harmless the
transferor from any liability or loss which may be suffered or incurred by one
or more of them in respect of any such guarantee.

ARTICLE 8

OPERATIONS

 

  8.1 Operations

TSN Canada Holdings and TSN Canada shall conduct their respective Businesses so
as to maintain and preserve their respective property, Business, assets and
qualification to conduct business. In addition, TSN Canada Holdings and TSN
Canada shall make all necessary or appropriate filings with Industry Canada and
any other relevant governmental authorities to comply with and perform all
duties imposed by any federal, provincial or local law, regulation or
governmental authority, and not take any action that might have a material
adverse effect on its qualification to conduct its Business.



--------------------------------------------------------------------------------

ARTICLE 9

FINANCIAL MATTERS

 

  9.1 Books and Records

TSN Canada Holdings and TSN Canada shall keep books of accounts and records in
accordance with GAAP and shall furnish to each Shareholder copies of such
accounting reports and financial statements as may be reasonably requested from
time to time, and such other documents or information as are reasonably
available to TSN Canada Holdings or TSN Canada, all subject to the terms of
Section 9.2 below.

 

  9.2 Financial Statements

The directors of TSN Canada Holdings shall cause to be delivered to each
Shareholder the following financial statements prepared in accordance with GAAP:

 

  (a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year, an unaudited balance sheet of
TSN Canada Holdings and TSN Canada as at the end of such quarter, the related
statements of earnings and retained earnings and the statement of changes in
financial position for the quarter then ended; and

 

  (b) as soon as available and in any event within 90 days after the end of each
fiscal year, the audited balance sheet of TSN Canada Holdings and of TSN Canada
as at the end of such fiscal year and the related statements of earnings and
retained earnings and statement of changes in financial position for the fiscal
year then ended, all accompanied by an opinion of the Auditor.

ARTICLE 10

INTENTIONALLY DELETED

ARTICLE 11

GENERAL

 

  11.1 Confidentiality

 

  (a) Each of the Parties agrees that it shall not, at any time or under any
circumstances, without the unanimous consent of the Shareholders and of TSN
Canada Holdings or TSN Canada, as applicable, directly or indirectly communicate
or disclose to any Person (other than the other Parties and their employees,
agents, advisors and representatives) or make use of (except in connection with
its interest in TSN Canada Holdings or TSN Canada) any confidential knowledge or
information howsoever acquired by such Party relating to or concerning the
customers, suppliers, products, technology, trade secrets, systems or
operations, or other confidential information regarding the property, Business
and affairs, of TSN Canada Holdings or TSN Canada, (herein referred to as
“Confidential Information”). Notwithstanding the foregoing, Confidential
Information shall not include, and the restriction in the foregoing sentence
shall not apply to the following:



--------------------------------------------------------------------------------

  (i) information which is known by such Person or becomes known to such Person
without breach of a confidentiality obligation or which is or becomes generally
available to the public (other than by disclosure by such Party or its
employees, agents, advisors or representatives contrary to this Section); or

 

  (ii) information which is reasonably required to be disclosed by a Party to
protect its interests in connection with any valuation or legal proceeding under
this Agreement; or

 

  (iii) information which is required to be disclosed by law or by the
applicable regulations or policies of any regulatory agency of competent
jurisdiction (including Industry Canada and/or the CRTC) or any stock exchange,
provided that the disclosing Party shall provide the other Shareholder(s) with
the opportunity to review and comment on such disclosure and will attempt to
obtain confidential treatment for such disclosure and/or a protective order if
reasonably requested by the other Shareholders; or

 

  (iv) information disclosed to a third party for purposes consistent with a
business plan developed in accordance with Section 5.8 above, and provided that
such third party has entered into a confidentiality agreement with the
disclosing party.

 

  (b) Each of the Parties acknowledges that disclosure of any Confidential
Information in contravention of this Section may cause significant harm to the
other Parties and that remedies at law may be inadequate to protect against a
breach of this Section. Accordingly, each of the Parties agrees that each of the
other Parties shall be entitled, in addition to any other relief available to
it, to the granting of injunctive relief without proof of actual damages or the
requirement to establish the inadequacy of any of the other remedies available
to it. Each of the Parties covenants not to assert any defence in proceedings
regarding the granting of an injunction or specific performance based on the
availability to it of any other remedy.

 

  11.2 Relationship of the Parties, etc.

TSN Canada Holdings and TSN Canada agree that they will not engage in any
business, directly or indirectly, that directly competes with the business of
TSN US conducted in the United States (whether as conducted at the date hereof
or as TSN US conducts or plans to conduct in the future, as the case may be).

Nothing contained herein shall be construed to create a partnership, agency or
other similar relationship of any type between any or all of the Parties or to
limit in any manner the Parties in the carrying on of their own respective
businesses or activities.

Any Shareholder and its officers, directors, shareholders, partners, members,
agents and employees, and each director of TSN Canada Holdings or TSN Canada
nominated by such Shareholder (collectively, a “Corporate Opportunities Group”)
may investigate, engage in and/or possess any interest in other business
ventures of every nature and description, independently or with others, whether
existing as of the date hereof or hereafter coming into existence, without any
accountability



--------------------------------------------------------------------------------

to any other Party by virtue of this Agreement or under applicable law, and
shall not be obligated to present any business opportunity to TSN Canada
Holdings or TSN Canada or any other Shareholder or such other Shareholder’s
Corporate Opportunities Group, even if the opportunity is of the character that,
if presented to TSN Canada Holdings or TSN Canada, could be taken by one or both
of them or, if presented to any other Shareholder or such other Shareholder’s
Corporate Opportunities Group, could be taken by such Persons. Each Shareholder
and its Corporate Opportunities Group shall have the right to hold any such
business opportunity for its own account or to recommend such opportunity to
Persons other than TSN Canada Holdings, TSN Canada, any other Shareholder or any
Person in such other Shareholder’s Corporate Opportunities Group. No Party shall
initiate, continue, maintain or support any action, claim, application,
complaint or proceeding against any past or present member of a Corporate
Opportunities Group arising from any alleged failure to bring a business
opportunity to the attention of TSN Canada, TSN Canada Holdings or any Affiliate
of either of them, or the failure to facilitate the exploitation of such
business opportunity by any of them or alleging any breach of duty or oppression
based on any activity permitted under this Section 11.2, and no Party shall
cause, encourage or assist TSN Canada, TSN Canada Holdings or any other Person
to do so. The obligations of a Party pursuant to the preceding sentence shall
survive the termination or expiration of this Agreement, and shall continue
regardless of whether the Party is a Shareholder or not. For greater certainty,
a past or present member of a Corporate Opportunities Group shall be permitted
to defend any such action, claim, application, complaint or proceeding by
reference to this Section 11.2 which shall constitute a complete answer and
defence to any such action, claim, application or proceeding.

 

  11.3 Application of this Agreement

The terms of this Agreement shall apply mutatis mutandis to any Shares:

 

  (a) resulting from the conversion, reclassification, redesignation,
subdivision or consolidation or other change of the Shares; and

 

  (b) of TSN Canada Holdings or TSN Canada or any successor body corporate which
may be received by the Shareholders on a merger, amalgamation, arrangement or
other reorganization of or including TSN Canada Holdings or TSN Canada;

and prior to any such action being taken, the Parties shall give due
consideration to any changes which may be required to this Agreement in order to
give effect to the intent of this Section.

 

  11.4 Compliance with Restrictions

If TSN Canada Holdings or TSN Canada is advised by Industry Canada or the CRTC
that it does not comply with the Restrictions, or if any action contemplated or
proposed to be taken under this Agreement at the time would result in
non-compliance with the Canadian Communications Statutes, the Shareholders will
negotiate in good faith changes to its structure or governance to ensure that
compliance with such Restrictions and the Canadian Communications Statutes is
achieved, provided that no Shareholder shall be required to take any action or
do any thing that, in its reasonable judgement, impairs or is likely to impair
its, or any Affiliate’s, economic interest or liquidity in TSN Canada Holdings,
TSN Canada and TSN US.



--------------------------------------------------------------------------------

  11.5 Benefit of the Agreement

This Agreement shall inure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
Parties hereto.

 

  11.6 Entire Agreement

This Agreement constitutes the entire agreement between the Parties to this
Agreement with respect to the subject matter of this Agreement and cancels and
supersedes any prior understandings and agreements between the Parties with
respect to such subject matter. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements, express, implied or
statutory, between the Parties with respect to the subject matter of this
Agreement other than those expressly set forth in this Agreement.

 

  11.7 Amendments and Waivers

No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by the Parties. No waiver of any breach of any
provision of this Agreement shall be effective or binding unless made in writing
and signed by the Party purporting to give such waiver and, unless otherwise
provided in the written waiver, shall be limited to the specific breach waived.

 

  11.8 Assignment

Except as may be expressly provided in this Agreement, none of the Parties to
this Agreement may assign its rights or obligations under this Agreement without
the prior written consent of all of the other Parties.

 

  11.9 Termination

This Agreement shall terminate upon:

 

  (a) the written agreement of all of the Parties;

 

  (b) one Person becoming the beneficial owner of all of the Shares.

 

  11.10 Severability

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part of such provision and the remaining part of such
provision and all other provisions of this Agreement shall continue in full
force and effect.



--------------------------------------------------------------------------------

  11.11 Notices

Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (referred to in this Section as
a “notice”) to any Party shall be sufficiently given if delivered personally, or
if sent by prepaid registered mail or overnight courier or if transmitted by fax
or other form of recorded communication tested prior to transmission to such
Party:

 

  (a) in the case of a notice to TMI Communications and Company, Limited
Partnership; TerreStar Networks (Canada) Inc.; and TerreStar Networks Holdings
(Canada) Inc.:

c/o BCE Inc.

Bureau 3700

1000 de la Gauchetière Ouest

Montréal, Québec H3B 4Y7

Attention: Vice President, General Counsel

Fax: (514) 391-8389

 

  (b) in the case of a notice to TerreStar Networks Inc.:

TerreStar Networks Inc.

One Discovery Place

12010 Sunset Hills Road, Sixth Floor

Reston, VA 20190

Attention: General Counsel

Fax: (703) 476-7143

or at such other address as the Party to whom such writing is to be given shall
have last notified to the Party giving the same in the manner provided in this
Section. Any notice personally delivered to the Party to whom it is addressed as
provided in this Section shall be deemed to have been given and received on the
day it is so delivered at such address, provided that if such day is not a
Business Day then the notice shall be deemed to have been given and received on
the Business Day next following such day. Any notice mailed to the address and
in the manner provided for in this Section shall be deemed to have been given
and received on the fifth Business Day next following the date of its mailing.
Any notice transmitted by fax or other form of recorded communication shall be
deemed given and received on the first Business Day after the date of its
transmission.

 

  11.12 Compliance with Applicable Law

Notwithstanding any other term of this Agreement, in giving effect to this
Agreement and as a condition to taking any action, exercising any right or
enforcing any obligation under this Agreement, each of the Parties shall comply
with all applicable law and obtain all necessary authorizations, consents,
orders and approvals of all Governmental Authorities and officials.

 

  11.13 Reproduction of Documents

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications which may hereafter be
executed, (b) documents received by any Party in



--------------------------------------------------------------------------------

connection with the closing of the transactions contemplated hereby (except for
promissory notes, shares certificates and similar instruments), and
(c) financial statements, certificates and other information, may be reproduced
by any Party by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process and such Party may destroy any original
document so reproduced. All Parties hereto agree and stipulate that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Party in the
regular course of business) and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

  11.14 Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same instrument and receipt of a facsimile or other electronic
version of an executed signature page by a Party shall constitute satisfactory
evidence of execution of this Agreement by such Party.

 

  11.15 Attornment and Waiver of Trial by Jury

This Agreement is made under and shall be governed by and construed in
accordance with the laws of the Province of Ontario without regard to its
principles of conflicts of law that would give effect to the application of the
law of another jurisdiction. The Parties hereby irrevocably attorn to the
jurisdiction of the courts of Ontario and waive any and all right to a trial by
jury.

[Remainder of page intentionally left blank. Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the Parties have executed this Agreement as of the date
first written above.

 

TMI COMMUNICATIONS AND

COMPANY, LIMITED PARTNERSHIP, by

its general partner, BCE Inc.

By:  

/s/ Scott Thomson

Name:   Scott Thomson Title:  

Executive Vice President, Corporate

Development and Planning

TERRESTAR NETWORKS INC. By:  

/s/ Robert H. Brumley

Name:   Robert H. Brumley Title:   President and Chief Executive Officer

TERRESTAR NETWORKS HOLDINGS

(CANADA) INC.

By:  

/s/ Steven Nichols

Name:   Steven Nichols Title:   Executive Vice President, Operations TERRESTAR
NETWORKS (CANADA) INC. By:  

/s/ Steven Nichols

Name:   Steven Nichols Title:   Executive Vice President, Operations

Acknowledged and agreed to as for the last sentence of Section 6.1(g) hereof:

 

BCE INC. By:  

/s/ Scott Thomson

Name:   Scott Thomson Title:  

Executive Vice President, Corporate

Development and Planning

[Signature page to Shareholders Agreement dated April 5, 2007]